Citation Nr: 1418927	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder, including arteriosclerotic heart disease and coronary heart disease, to include as secondary to sleep apnea and hypertension. 

2.  Entitlement to service connection for residuals of stroke, to include as secondary to sleep apnea and hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.B.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan. 

In May 2007, the RO received official service department records related to a heart disorder that had not been associated with the Veteran's claims file when the RO first decided the claim (initially characterized as a "cardiovascular condition") in December 1976.  Under 38 C.F.R. § 3.156(c), additional relevant records from a service department must be considered without regard to finality.  As a result, finality did not attach to the rating decision in December 1976 that denied service connection for a cardiovascular condition (presently characterized as a heart disorder). 

In a May 2006 rating decision, the RO, in pertinent part, denied service connection for hypertension and residuals of a stroke.  As VA was in receipt of new and material evidence within one year of the rating decision addressing the claimed conditions, it must relate any subsequent decision regarding hypertension and residuals of a stroke back to the original claims.  38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the May 2006 rating decision did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the May 2006 rating decision is the proper determination certified for appellate review.     
In June 2009, the Veteran appeared at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board previously remanded the case for further development in August 2009.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, regrettably, additional evidentiary development is still required before the claims can be adjudicated.    

The issue of entitlement to service connection for hypertension has been raised by the record.  Specifically, in a February 2007 statement, the Veteran declared his intention to continue seeking service connection for hypertension.  Since the Veteran's February 2007 submission, this issue has not been subsequently adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013).  The Board notes that adjudication of this issue may impact the other issues currently on appeal, as the Veteran has expressed an intention to include hypertension as a secondary basis for both claims of a heart disorder and residuals of a stroke.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND


After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In a December 2006 letter, the Veteran stated that he had been in receipt of 
disability benefits from the Social Security Administration since 1974, around the time he had his first heart attack and stroke.  The RO should request the Veteran's disability records from the Social Security Administration.

The Veteran has indicated that he received private medical treatment from Detroit Receiving Hospital, Providence Hospital, and Sinai-Grace Hospital.  While a review of the record shows that the agency of original jurisdiction made one attempt to retrieve all of these records, there is no indication that a second attempt was ever made.  The agency of original jurisdiction must make a second attempt to retrieve the records, and, if unavailable, must document their unavailability and notify the Veteran of such.  

The most recent private treatment notes of record are from December 2010.  The Veteran should be provided an opportunity to submit any outstanding, relevant private treatment records, or to authorize VA to obtain the records on his behalf. 

Once the record development is completed, the claims file should be forwarded to the same VA examiner who conducted the January 2010 VA examination, or, if that examiner is unavailable, to a suitable replacement.  The examiner should review the additional records and provide an addendum VA opinion addressing whether the additional records would change any of the previous medical opinions provided in the January 2010 VA examination report. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran either to submit, or to authorize VA to obtain on his behalf, any outstanding, pertinent private treatment records. 

At least TWO (2) attempts to obtain any outstanding private treatment records identified by the Veteran must be made.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.

2.  The agency of original jurisdiction shall make a second request for private treatment records from Detroit Receiving Hospital, Providence Hospital, and Sinai-Grace Hospital.  If these records remain unavailable, the agency of original jurisdiction must document their unavailability, notify the Veteran of such, and provide him with an opportunity to submit those records.   

3.  The agency of original jurisdiction shall contact the Social Security Administration and request copies of all decisions related to the disability benefits determination, as well as copies of all supporting documentation considered in such determination. 

4.  After all necessary record development is completed, the agency of original jurisdiction shall send the Veteran's claims file to the examiner who conducted the January 2010 VA examination, or, if that examiner is not available, to a suitable replacement that is also a physician, and request that the examiner prepare an addendum to the January 2010 VA examination report. 

The examiner must review the claims file, and, if deemed necessary, conduct an additional VA examination of the Veteran. 

Any additional records that were added to the claims file after the January 2010 VA examination must also be examined.  The examiner must address whether the additional records impact any of the previous medical opinions provided in the January 2010 VA examination report.  If so, the examiner must provide revised medical opinion(s) based upon the new information.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is reminded that the absence of evidence of treatment for a particular asserted disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



